Per Curiam.
The notice of appeal in this case was filed on November 20, 1966, and the transcript of proceedings was filed on May 12, 1967. There was no extension of time for filing the transcript applied for or granted pursuant to Sec. 6 of the 1965 Appellate Practice Act (Ga. L. 1965, pp. 18, 21; Code Ann. § 6-804). As the transcript was ’not filed within the time required by Sec. 11 of the Act (Ga. L. 1965, pp. 18, 26; Code Ann. § 6-806), this court is without jurisdiction to review the errors enumerated which require a consideration of the transcript. Davis v. Davis, 222 Ga. 579 (151 SE2d 123); Benecke v. Boyer, 115 Ga. App. 99 (153 SE2d 668); Puckett v. Edmonds, 115 Ga. App. 776 (156 SE2d 151).

Appeal dismissed.


Bell, P. J., Pannell and Whitman, JJ., concur.

Argued July 10,1967
Decided September 5, 1967.
Hester & Hester, Frank B. Hester, Richard M. Hester, for appellant.
Albert B. Wallace, Solicitor General, Charles J. Driebe, for appellee.